Citation Nr: 1818009	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  17-52 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a compensable rating for erectile dysfunction.

2. Entitlement to a rating in excess of 30 percent for a neck disability.

3. Entitlement to a rating in excess of 30 percent for a back disability.

4. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

(The issue of entitlement to service connection for a left hand disability is discussed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to July 1960 and from December 1961 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and April 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).

The issues of increased ratings for a neck disability, back disability, and diabetes mellitus, type II were previously before the Board in July 2015 and August 2017 and were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of increased ratings for a neck disability, back disability, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is not manifested by deformity.

CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. § 4.1, 4.3, 4.7, 4.20, 4.115b, Diagnostic Code (Code) 7522 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The RO has evaluated the service-connected erectile dysfunction as noncompensable (0 percent) pursuant to 38 C.F.R. § 4.115b, Code 7522, which provides a 20 percent rating for deformity of the penis with loss of erectile power, and it is the closest analogous code.  The Board does not find that others diagnostic codes would be more appropriate in rating the Veteran's erectile dysfunction because the evidence does not reflect that the Veteran has had removal of half or more of his penis, or that glans have been removed, such that would warrant consideration under Codes 7520 or 7521, respectively.

Under Code 7522, a 20 percent rating is warranted for physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  Specifically, the VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Code 7522: (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See, M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

On March 2017 VA examination to determine the severity of his erectile dysfunction, a physical examination of the Veteran's genitals was not performed at the Veteran's request.  However, he did report having a normal anatomy with no penile deformity or abnormality.  The Veteran's VA treatment records do not otherwise show that the Veteran's service connected erectile dysfunction was manifested by deformity.  The Veteran also did not report having a penile deformity or abnormality at any point during the period on appeal.  

Considering the evidence in light of the foregoing criteria, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's penis is deformed to warrant a compensable rating at any point during the appeal period.  Accordingly, the Board finds that the Veteran is not entitled to a compensable rating for his erectile dysfunction.  

The Board recognizes that the Veteran reported throughout the period on appeal that he has impotence and loss of function in relation to his service-connected erectile dysfunction, however such symptoms are not including in the rating criteria under Code 7522 and he already receives a special monthly compensation for loss of use of a creative organ based on such symptoms.  

ORDER

Entitlement to a compensable rating for erectile dysfunction is denied. 


REMAND

In July 2015, the Board remanded the issues of higher ratings for a neck disability, back disability, and diabetes mellitus, type II for the issuance of a Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2017 the RO issued a Supplemental Statement of the Case (SSOC) which included these issues.  In August 2017 the Board noted that by issuing an SSOC instead of an SOC, as requested by the Board, VA had not followed appellate protocols, and these issues were again remanded for the issuance of an SOC.  

To date, the Veteran has not been issued an SOC with regards to the issues in compliance with the Board's previous remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran must be provided an SOC and notified of the requirement to perfect an appeal, which would include an opportunity for him to request a hearing before the Board, if he desired.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue an SOC with respect to the claims of entitlement to ratings in excess of 30 percent for a neck disability, in excess of 30 percent for a back disability, and an initial rating in excess of 20 percent for diabetes mellitus, type II, to include notification of the need to timely file a Substantive Appeal to perfect his appeals on these issues.  Allow the Veteran the requisite period of time for a response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


